RAWLS, Judge
(dissenting).
A municipality cannot be held liable in tort for breach of governmental duty over the public generally. It is uncontroverted that the State of Florida has the sole duty and power to maintain the subject bridge and thus a municipal corporation is not liable for injuries received by reason of the failure of the State of Florida to correct such alleged dangerous condition. The majority opinion’s citation of authority on nuisance is not applicable since we are not here concerned with the creation and maintenance of a nuisance.
It is my view that the facts alleged are not material and, therefore, the summary judgment entered by the learned trial judge was proper.
I dissent.